99 F.3d 1129
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Howard A. HAMPTON, Plaintiff-Appellant,v.Richardo Y. BRADFORD;  G. Jackson;  Gary Aaron;  John Hahn,Defendants-Appellees.
No. 96-6880.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 17, 1996.Decided Oct. 25, 1996.

Howard A. Hampton, Appellant Pro Se.  George Maralan Kelley, III, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his Bivens* complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm the on the reasoning of the district court.  Hampton v. Bradford, No. CA-94-1282 (E.D.Va. May 3, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)